Citation Nr: 1814091	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-19 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability.

2.  Entitlement to special monthly compensation based on the need for aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is present in the claims file.

In a December 2015 decision, the Board remanded this case for further development.  Subsequently, in a July 2016 rating decision, the RO granted the claim for service connection for an acquired psychiatric disorder described as neurocognitive disorder with other trauma and stressor related disorder and alcohol use disorder, evaluating the disorder as 100 percent disabling, effective October 14, 2009.  The RO also granted service connection for chronic liver disease with cirrhosis and hepatic encephalopathy, evaluating the disorder as 70 percent disabling, effective October 14, 2009.  


FINDINGS OF FACT

1.  The Veteran is service connected for neurocognitive disorder with other trauma and stressor related disorder and alcohol use disorder (claimed as PTSD) (100 percent from 10/14/2009); chronic liver disease with cirrhosis and hepatic encephalopathy associated with neurocognitive disorder with other trauma and stressor related disorder and alcohol use disorder (claimed as PTSD) (70 percent from 10/14/2009); residuals, prostate cancer with erectile dysfunction (zero percent from 01/31/2007 and 20 percent from 9/02/2009); diabetes mellitus type II (20 percent from 9/2/2009); peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II (20 percent from 9/23/2014); and peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II (20 percent from 9/23/2014).  

2.  His combined evaluations are 40 percent from 9/2/2009, and 100 percent from 10/14/2009.  

3.  Effective October 14, 2009, the Veteran was awarded special monthly compensation (SMC) under 38 U.S.C. § 1114(s).

4.  Effective October 14, 2009, TDIU is moot.

5.  Resolving reasonable doubt in the Veteran's favor, he has required care and assistance on a regular basis due to his service-connected disabilities throughout the time period on appeal.


CONCLUSIONS OF LAW

1.  Effective October 14, 2009, the criteria for SMC under 38 U.S.C. § 1114(s) are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16 (2017). 

2.  Effective October 14, 2009, TDIU is moot.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.352, 4.16 (2017). 

3.  The criteria for entitlement to SMC based on the need for regular aid and attendance of another person have been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I. TDIU

At the outset, the Board observes that the Veteran formally filed a VA Form 21-8940, claim for TDIU, in February 2016, indicating that his psychiatric disability rendered him unable to work in approximately 2007.  However, the Board notes that the claim for TDIU was presented by the Veteran's attorney during the Veteran's June 2015 hearing before the Board.  Thus, the Board accepted jurisdiction of the claim in its December 2015 decision and remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Subsequent to the hearing, in a July 2016 rating decision, the RO granted service connection for an acquired psychiatric disorder described as neurocognitive disorder with other trauma and stressor related disorder and alcohol use disorder, evaluating the disorder as 100 percent disabling, and for chronic liver disease with cirrhosis and hepatic encephalopathy, evaluating the disorder as 70 percent disabling, both effective October 14, 2009.  The rating decision explained that the grant of a 100 percent evaluation for the neuropsychiatric disorder rendered the claim for a TDIU moot.

The receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  A TDIU rating may still form the basis for assignment of SMC under 38 U.S.C. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  In this case, SMC under 38 U.S.C. § 1114(s) was granted effective October 14, 2009.  Accordingly, as the maximum benefits were granted, TDIU is moot.  

II. SMC

At the outset, the Board notes that the Veteran has been found to be entitled to special monthly compensation under 38 U.S.C. § 1114, subsection (k) and 38 C.F.R. § 3.350(a) on account of the loss of the use of a creative organ from 1/31/2006 and under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) on account of his service-connected neurocognitive disorder with other trauma and stressor related disorder and alcohol use disorder (rated as 100 percent disabling from 10/14/2009) and chronic liver disease with cirrhosis and hepatic encephalopathy associated with neurocognitive disorder with other trauma and stressor related disorder and alcohol use disorder (rated independently as 70 percent disabling from 10/14/2009).

However, the benefit of SMC on the basis of need for aid and attendance affords a greater benefit than that of SMC on the basis of being housebound.  As the grant of SMC based on housebound criteria is not a complete grant of benefits, the claim for SMC based on aid and attendance remains on appeal.  

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as:  the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  38 C.F.R. § 3.353(a).

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  Id. 

The Veteran is service connected for neurocognitive disorder with other trauma and stressor related disorder, and alcohol use disorder; chronic liver disease with cirrhosis and hepatic encephalopathy associated with neurocognitive disorder with other trauma and stressor related disorder and alcohol use disorder; residuals of prostate cancer with erectile dysfunction; diabetes mellitus type II; peripheral neuropathy, left lower extremity associated with diabetes mellitus type II; and peripheral neuropathy, right lower extremity associated with diabetes mellitus type II.  

The Veteran avers that he requires the aid and attendance of another as the result of impairment arising from his service-connected disabilities.  In June 2015, he testified that although he no longer lives in a nursing home, people come in and check on him.  See June 2015 Board Hearing Transcript, p. 16.

In a July 2009 letter, it was noted that the Veteran had been a resident of a nursing center since June 2008.  It appears that he had been in a nursing home due to dementia due to his now service-connected hepatic encephalopathy.  Over the past year his medical condition and cognitive status had stabilized.  It was noted that while his condition had improved, he would need access to services to support him in the home as he has a diagnosis of dementia related to his hepatic disease.  At the time of the letter, the Veteran's disease was well managed and his cognitive impairment was minimal.  It was noted that elderly housing with supportive services were need to prevent relapse of the physical and cognitive losses that caused his nursing home admission two years earlier.

In an October 2009 Request for Nursing Home Information in Connection with Claim for Aid and Attendance, the AR Coordinator for the Rehab and Nursing facility, stated that the Veteran was admitted to the nursing home facility on August 6, 2009, and that he received intermediate nursing care.  

An "Aid & Attendance/Housebound Questionnaire" signed by DMW, MD, and received in December 2009, shows that the Veteran did not need assistance with walking, eating, or attending to the needs of nature.  He required supervision in the shower, but did not require assistance in attending to hygiene needs.  He could sit up, was not confined to bed and could travel and leave his home unassisted.  He was not blind.  No vision measurements were provided, but the physician noted that the Veteran could not read in his right eye due to a childhood injury in that eye.  The physician further observed that the Veteran needed supervision to ensure compliance with medications, and a supportive environment to abstain from drinking.  When asked to identify other facts that would show the Veteran's need for aid and attendance, the physician indicated that judgment, short term memory, and abstract reasoning were found to be suspect; and that the Veteran scored 22 of 30 on a MOCA test for dementia, with normal being greater than 26.

In the September 2014 VA examination for prostate cancer, the examiner noted that the Veteran's prostate cancer was productive of functional impairment, however,  VA examinations for diabetes mellitus, erectile dysfunction, and peripheral neuropathy reflect no findings of functional impairment as the result of these conditions.  However, the VA examinations for peripheral neuropathy and prostate cancer show findings of incomplete paralysis in the lower extremities, and urinary leakage.  See September VA DBQ Examinations for Diabetes Mellitus, Prostate Cancer, Male Reproductive System Conditions, and Peripheral Neuropathy, pp. 7, 9, 17.  As noted above, the Veteran is service connected for these disabilities as is evaluated as 20 percent disabling for the diabetes mellitus, 20 percent disabling for the residuals of prostate cancer and erectile dysfunction, and 20 percent for right and left lower extremity peripheral neuropathy, each.  The assignment of these evaluations, in and of themselves, is indicative of the presence and level of functional impairment.

VA examination reports conducted in March 2016 show that the Veteran's service-connected chronic liver and acquired psychiatric conditions are productive of weakness, fatigue, and memory issues; and of deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood, with deficits in memory and concentration having the most impact on his occupational functioning.  Problems with memory and concentration would limit his employment to very rote/routine tasks, and anxiety would limit him to working in uncrowded environments.  However, the Veteran was found to function independently at home and in the community, and he reported he currently volunteers at a local recreation area about 4 hours per week when it is open.  He described his job as making sure people park in the right place and answering their questions.  He stated he cooks and does his laundry, and makes sure he cleans up before his wife visits.  He denied problems with personal hygiene.  He denied problems with driving and reported he does his own shopping and errands without problems.  The examiner for mental disorders found him to be competent and remarked that the Veteran reported he takes care of his own finances and denied any associated problems.  See March 2016 VA DBQ Examination for Hepatitis, Cirrhosis and other Liver Conditions, p. 11; and March 2016 VA DBQ Examination for Mental Disorders, pp. 2-3, 9, 11-12.  

There is no other evidence of record tending to demonstrate that the Veteran is blind in both eyes or is permanently bedridden; that he is unable to dress or undress himself, keep himself clean and presentable, feed himself, or tend to the wants of nature.  While he is service-connected for bilateral lower extremity peripheral neuropathy, the evidence does not show that he has suffered the loss or the loss of use of his feet or hands or of one foot and one hand.  Rather, as above noted, the Veteran has been found to be able to live independently at home and in the community, and to volunteer outside the home weekly.  In addition he reported he drives, does his own shopping and errands, and manages his own affairs.

However, there is evidence that suggests that he needs the protection of another from the hazards or dangers incident to his daily environment or that he is so helpless as to need the aid and attendance of another due to cognitive impairment.  The Board observes that it has been noted that he needs assistance to comply with medications.  Accordingly, after resolving the benefit of the doubt in the Veteran's favor, the claim of entitlement to special monthly compensation based on the need for aid and attendance of another person is granted.


ORDER

Entitlement to a TDIU is moot.

Entitlement to SMC, based on the need for regular aid and attendance of another person, is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


